Citation Nr: 0837788	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-40 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from April 1961 until April 
1981, including a tour of duty in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal initially included claims concerning entitlement 
to service connection for diabetes mellitus, a heart 
condition and shoulder pain.  During the pendency of the 
appeal, the RO in a September 2005 rating decision granted 
service connection for diabetes mellitus and coronary artery 
disease.  This represented a full grant of benefits.  Because 
the veteran has not filed a notice of disagreement pertaining 
to the September 2005 rating determination, they are not 
before the Board for appellate review.  Concerning the claim 
for entitlement to service connection for shoulder pain, a 
review of he record discloses the veteran did not perfect his 
appeal for this claim as he limited his substantive appeal to 
the issues on the cover page.  As such, this issue is not 
presently before the Board. 38 U.S.C.A. § 7105(a); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 
U.S.C.A. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

On his November 2005 Substantive Appeal (Form VA-9) the 
veteran requested a hearing before a Member of the Board in 
connection with his claim.  In June 2007 the veteran was 
notified that his hearing was scheduled for July 25, 2007. 
The record reflects that in July 2007, the veteran cancelled 
his hearing.  There are no other hearing requests of record, 
so the Board deems his request for a hearing withdrawn. See 
38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This is a case in which the veteran's service records are not 
in evidence.  In cases where the veteran's service records 
are unavailable through no fault of the veteran, there is a 
heightened obligation to assist the veteran in the 
development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

The record reflects the veteran has a history of hypertension 
and service-connected disabilities of diabetes mellitus, type 
2, and coronary artery disease.  No VA examination has been 
performed to assess the relationship, if any, between the 
diagnosed hypertension and the veteran's service or service-
connected disabilities.  With regard to all claimed 
disorders, VA must ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994); also Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000) (Both holding that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, an opinion as 
to the etiology of the diagnosed hypertension is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of the veteran's hypertension.  
The claims folder, and a copy of this 
remand, must be reviewed by the examiner 
in conjunction with the examination, and 
the examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner must 
review all pertinent records associated 
with the claims file, and following this 
review and the examination offer an 
opinion as to the following:

 a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that the hypertension is causally or 
etiologically related to any incident of 
the veteran's active service. 

 b) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that the veteran's service-connected 
diabetes mellitus and/or service-connected 
coronary artery disease caused or made 
worse the hypertension.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




